Citation Nr: 9927823	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for left knee arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
May 1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision in which the RO granted a 10 percent rating for 
post-operative residuals of left patellar dislocation.  
Thereafter, by a May 1998 rating decision, the RO granted a 
separate 10 percent rating for left knee arthritis and 
continued the previously assigned 10 percent rating for 
instability of the left knee under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1997).  In a 
November 1998 decision, the Board granted a 20 percent rating 
for instability of the left knee; the issue of entitlement to 
an increased rating for left knee arthritis was remanded for 
evidentiary development.  The case has now been returned to 
the Board for further appellate consideration.


FINDING OF FACT

Arthritis of the left knee causes functional impairment, 
including pain and limitation of motion, that equates to 
limitation of extension to 10 degrees and limitation of 
flexion to 75 degrees.


CONCLUSION OF LAW

A rating in excess of 10 percent for left knee arthritis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).  Degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

When there is limitation of flexion of a knee to 45 degrees, 
a 10 percent disability rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1998).  Limitation of flexion 
to 30 degrees is rated 20 percent disabling.  Id.  Limitation 
of flexion to 15 degrees is 30 percent disabling.  Id.  Where 
extension of the knee is limited to the 10 degree position, a 
10 percent rating is assigned.  Diagnostic Code 5261.  
Extension limited to 15 degrees is rated 20 percent 
disabling.  Id.  Extension of the knee limited to 20 degrees 
is rated 30 percent disabling.  Id.  When extension is 
limited to 30 degrees, a 40 percent rating is assigned, and 
when extension is limited to 45 degrees, a 50 percent rating 
is warranted.  Id.  (Normal motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.)

On VA orthopedic examination in March 1996, the veteran 
reported constant pain and use of a cane to assist with 
ambulation as a result of his left knee disorder.  He 
complained of difficulty with prolonged standing, walking and 
climbing, causing severe pain.  On examination, extension of 
the knee was possible to 180 degrees and flexion was possible 
to 100 degrees.  X-rays of the left knee showed advanced 
degenerative changes and calcifications in the menisci felt 
to be degenerative in nature.  The diagnosis was degenerative 
joint disease of the left knee.

On subsequent VA examination in August 1997, the veteran's 
left knee was noted to have degenerative joint disease.  The 
examiner commented that there was weakened movement, and 
excessive fatigability in the left knee, but no evidence of 
incoordination.  During flare-ups, pain was increased, range 
of motion was decreased and the left knee was noted to swell.

At the time of the November 1998 Board remand, the evidence 
in the claims folder was insufficient to consider the 
veteran's functional loss due to left knee arthritis, 
pursuant to the provisions of 38 C.F.R. §§ 4.40, and 4.45, 
and the guidelines set forth in DeLuca v. Brown, 8 
Vet.App. 202 (1995).  When rating musculoskeletal disability, 
it should be remembered that "a part which becomes painful 
on use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1998).  In DeLuca, supra, the United States Court of 
Appeals for Veterans Claims (Court) cited the case of Bierman 
v. Brown, 6 Vet.App. 125, 129 (1994) in which 38 C.F.R. 
§ 4.10 was quoted for the proposition that a rating 
examination must include a "full description of the effects 
of disability upon the person's ordinary activity."  DeLuca, 
at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.

Pursuant to the remand, the RO sent development letters to 
the veteran in December 1998 and May 1999 requesting 
information regarding all sources of treatment for his left 
knee disorder.  No response was received from the veteran and 
the letters were not returned to the RO as undeliverable.

Thereafter, the veteran was seen for a VA orthopedic 
examination in June 1999.  The veteran reported a history of 
left knee injury and surgery in service.  He stated that he 
was working approximately thirty hours per week as a painter.  
The veteran indicated that his quality of life had changed 
because he was no longer able to run or jog due to left knee 
problems.  Over the years, the left knee had been quite 
painful and medication had not successfully alleviated his 
pain.  Standing caused his knee pain to worsen and he said 
that he took breaks to ease the knee pain.  He reported that 
walking a block or so caused severe pain, and that climbing 
or descending stairs caused the pain to worsen.  The VA 
examiner noted that the veteran walked with a limp and used a 
cane even when he was not aware of being observed.  Initial 
range of motion testing in the left knee showed extension to 
0 degrees and flexion possible to 90 degrees.  However, it 
was noted that range of motion decreased as a result of pain, 
with a resulting limitation of extension to 10 degrees and 
limitation of flexion to 75 degrees.  

In summary, the current clinical findings demonstrate that 
the veteran has traumatic arthritis in the left knee.  X-rays 
of the left knee confirm the involvement of the joint and 
noncompensable limitation of motion as demonstrated at the 
June 1999 VA examination.  Diagnostic Codes 5260, 5261 (a 
compensable rating requires flexion limited to at least 45 
degrees or extension limited to at least 10 degrees).  This 
is consistent with the criteria for a 10 percent disability 
evaluation under Diagnostic Code 5003.  However, the left 
knee was also shown to be painful at the June 1999 
examination, and the VA examiner reported a decrease in the 
range of motion in the left knee due to pain, as noted above.  
Beyond the increased limitation in extension and flexion on 
account of pain, the examiner did not comment on any 
additional functional losses such as weakness or 
fatigability.  The examiner clearly knew of the need to 
provide such an opinion and presumably complied with the 
Board's earlier instruction to the extent feasible.  
Consequently, it appears that the best indication of the 
degree of function impairment experienced by the veteran is 
the examiner's comment as to additional limitation of motion.  

In short, the functional loss experienced by the veteran is, 
given the available evidence, best described by the most 
recent examination report showing decreased flexion and 
extension due to pain.  For the reasons noted above, the 
Board concludes that the examiner's findings strongly suggest 
that, even with consideration of additional functional losses 
due to pain, etc., the veteran's disability equates to no 
more impairment than that contemplated by the 10 percent 
rating.  Diagnostic Codes 5003, 5260, 5261.  Consequently, a 
rating in excess of 10 percent for left knee arthritis is 
denied.


ORDER

An increased rating for left knee arthritis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

